Opinion issued July 14, 2022




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-22-00406-CV
                             ———————————
                                IN RE W.H., Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator W.H. seeks mandamus relief from the “refusal of the 215th [District

Court of Harris County] to grant, deny, schedule a hearing upon, or otherwise rule

upon” a Motion for Order to Show Cause.1 He asks this Court to mandamus the

Harris County District Clerk or, alternatively, the trial court.

1
      According to information provided by Relator, the underlying case is W.H. v.
      Harris County District Clerk’s Office, Cause No. 2022-00390, pending in the
      215th District Court of Harris County, Texas, the Honorable Elaine Palmer
      presiding.
      We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8(a). All

pending motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Kelly, Countiss, and Rivas-Molloy.




                                         2